 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between The SpendSmart Payments Company, a Colorado
corporation (the “Company”), and the undersigned (the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to 3,333,334 shares of the Company’s series C convertible
preferred stock, par value $0.001 per share (the “Preferred Stock”), each share
of Preferred Stock having a stated value of $3.00 per share (the “Stated Value”)
and convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) at a conversion ratio of $0.75 per share, subject to
adjustment, with each share to be sold at a negotiated price of $3.00 per share
(the “Offering Price”);

 

WHEREAS, in connection with the purchase of the shares of Preferred Stock, each
Subscriber will receive a three-year warrant (the “Warrant”, and collectively
with the Preferred Stock, the “Securities”) to purchase four (4) shares of
Common Stock of the Company for every one (1) share of Preferred Stock purchased
by such Subscriber in this Offering, at an exercise price equal to $1.10 per
share, subject to adjustment thereunder (the “Exercise Price”); and

 

WHEREAS, the Offering is on a “best efforts, all-or-none” basis to attain the
minimum offering amount of $3,000,000 (the “Minimum Offering”), and on a “best
efforts” basis as to the remaining shares of Common Stock to be sold up to the
maximum offering amount of $10,000,000 (the “Maximum Offering”), provided
however that the Placement Agent and the Company may agree to increase the
Maximum Offering amount up to $15,000,000 without prior notice to the
Subscribers, to a limited number of “accredited investors” (as that term is
defined by Rule 501(a) of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 of Regulation D as
promulgated by the SEC under the Securities Act; and

 

WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of this Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated January 8, 2014,
together with all amendments thereof and supplements and exhibits thereto and as
such may be amended from time to time (the “Memorandum”); and

 

WHEREAS, the Subscriber desires to purchase such number of shares of Preferred
Stock (together with the associated Warrants) as set forth on the signature page
hereof on the terms and conditions hereinafter set forth.

 



1

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1      Subject to the terms and conditions hereinafter set forth (including
Section 1.19 hereof) and as set forth in the Memorandum, the Subscriber hereby
subscribes for and agrees to purchase from the Company, and the Company agrees
to sell to the Subscriber, such number of shares of Preferred Stock as is set
forth on the signature page hereof. The purchase price is payable by wire
transfer, to be held in escrow until the Minimum Offering is achieved, to the
escrow agent (the “Escrow Agent”) as follows:

 

Bank:JP MORGAN CHASE BANK

ABA Number:021 000 021

Account #:323-890113

Account Name:AMERICAN STOCK TRANSFER AND TRUST

COMPANY AS AGENT FOR SPENDSMART PAYMENTS COMPANY. FBO OF (CLIENT/INVESTOR’S
NAME)



1.2      The Subscriber understands acknowledges and agrees that, except as
otherwise set forth in Section 3.2 herein or otherwise required by law, that
once irrevocable, the Subscriber is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the Subscriber hereunder and that this
Agreement and such other agreements shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns

 

1.3      The Subscriber recognizes that the purchase of the Securities involves
a high degree of risk including, but not limited to, the following: (a) the
Company requires substantial funds in addition to the proceeds of the Offering;
(b) an investment in the Company is highly speculative, and only investors who
can afford the loss of their entire investment should consider investing in the
Company and the Securities; (c) the Subscriber may not be able to liquidate his,
her or its investment; (d) transferability of the Securities (including any
securities issuable upon conversion and/or exercise of the Securities) is
extremely limited; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; and (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividends.

 

1.4      At the time such Subscriber was offered the Securities, it was, and as
of the date hereof it is, and on each date on which it converts the Preferred
Stock and/or exercises any Warrants, it will be an “accredited investor” as
defined in Rule 501(a) under the Securities Act, as indicated by the
Subscriber’s responses to the investor questionnaire attached as Exhibit A to
this Agreement (the “Purchaser Questionnaire”), and that the Subscriber is able
to bear the economic risk of an investment in the Securities.

 



2

 

 

 

1.5      The Subscriber hereby acknowledges and represents that (a) the
Subscriber has adequate means of providing for the Subscriber’s current
financial needs and contingencies, (b) the Subscriber has knowledge and
experience in business and financial matters, prior investment experience,
including investment in securities that are non-listed, unregistered and/or not
traded on a national securities exchange or the Subscriber has employed the
services of a “purchaser representative” (as defined in Rule 501 of Regulation
D), attorney and/or accountant to read all of the documents furnished or made
available by the Company both to the Subscriber and to all other prospective
investors in the Securities to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (c) the Subscriber recognizes the highly
speculative nature of this investment; (d) the Subscriber is able to bear the
economic risk that the Subscriber hereby assumes, (e) the Subscriber could
afford a complete loss of such investment in the Securities.

 

1.6      The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Memorandum, the certificate of designation to be filed with the
Secretary of State of the State of Colorado for the Preferred Stock (the
“Certificate of Designations”) , the Warrant and all other exhibits, annexes and
appendices thereto (collectively referred to as the “Offering Materials”), and
has had access to the Company’s Annual Report on Form 10-K/A and the exhibits
thereto for the fiscal year ended September 30, 2012 as well as the Company’s
Annual Report on Form 10-K and the exhibits thereto for the fiscal year ended
September 30, 2013 (collectively, the “Form 10-K”), the Company’s Quarterly
Report on Form 10-Q and the exhibits thereto for the quarterly period ended June
30, 2013 and the Company’s Quarterly Report on Form 10-Q/A and the exhibits
thereto for the quarterly period ended March 31, 2013 and June 30, 2013,
respectively, (collectively, the “Form 10-Q”) and all subsequent periodic and
current reports filed with the United States Securities and Exchange Commission
(the “SEC”) as publicly filed with and available at the website of the SEC which
can be accessed at www.sec.gov, and hereby represents that the Subscriber has
been furnished by the Company during the course of the Offering with all
information regarding the Company, the terms and conditions of the Offering and
any additional information that the Subscriber has requested or desired to know,
and has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of the Company concerning
the Company and the terms and conditions of the Offering; provided, however that
no investigation performed by or on behalf of the Subscriber shall limit or
otherwise affect its right to rely on the representations and warranties of the
Company contained herein.

 

1.7      (a) In making the decision to invest in the Securities, the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Offering Materials and the results of Subscriber’s own independent
investigation.

 



3

 

 

 

(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Securities by the Company or the Placement Agent (or another
person whom the Subscriber believed to be an authorized agent or representative
thereof) with whom the Subscriber had a prior substantial pre-existing
relationship and (ii) it did not learn of the offering of the Securities by
means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

1.8      The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(2) of the Securities Act and Rule 506 of
Regulation D. The Subscriber understands that the Securities have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Securities unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.

 

1.9      The Subscriber understands that the Securities (including any
securities issuable upon the conversion and/or exercise of the Securities) have
not been registered under the Securities Act by reason of a claimed exemption
under the provisions of the Securities Act that depends, in part, upon the
Subscriber’s investment intention. In this connection, the Subscriber hereby
represents that the Subscriber is purchasing the Securities for the Subscriber’s
own account for investment and not with a view toward the resale or distribution
to others; provided, however, that nothing contained herein shall constitute an
agreement by the Subscriber to hold the Securities for any particular length of
time and the Company acknowledges that the Subscriber shall at all times retain
the right to dispose of its property as it may determine in its sole discretion,
subject to any restrictions imposed by applicable law. The Subscriber, if an
entity, further represents that it was not formed for the purpose of purchasing
the Securities.

 

1.10  The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities and, when issued, the shares of Common
Stock issuable upon conversion of the Preferred Stock (the “Conversion Shares”)
and/or exercise of the Warrants (the “Warrant Shares” and collectively with the
Conversion Shares, the “Underlying Shares”), that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:

 



4

 

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1.11  The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

1.12  The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Securities. This Agreement constitutes the legal, valid and
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.

 

1.13  If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.14  The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in the
Purchaser Questionnaire.

 

1.15 To effectuate the terms and provisions hereof, the Subscriber hereby
appoint the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
American Stock Transfer & Trust Company (the “Escrow Agreement”) including,
without limitation, taking any action on behalf of, or at the instruction of,
the Subscriber and executing any release notices required under the Escrow
Agreement and taking any action and executing any instrument that the Placement
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof. All acts done under the foregoing authorization are hereby ratified and
approved and neither the Placement Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct. This power of attorney, being coupled with an interest, is
irrevocable while the Escrow Agreement remains in effect.

 

1.16 The Subscriber agrees not to issue any public statement with respect to the
Offering, Subscriber’s investment or proposed investment in the Company or the
terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 



5

 

  

1.17 The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.

 

1.18 The Subscriber acknowledges that the information contained in the Offering
Materials or otherwise made available to the Subscriber is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Subscriber and neither used by the Subscriber for the Subscriber’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that a Subscriber’s subscription may
not be accepted by the Company; provided, however, that (a) the Subscriber may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Subscriber with
respect to its investment in the Company so long as such affiliates and advisors
have an obligation of confidentiality, and (b) this obligation shall not apply
to any such information that (i) is part of the public knowledge or literature
and readily accessible at the date hereof, (ii) becomes part of the public
knowledge or literature and readily accessible by publication (except as a
result of a breach of this provision) or (iii) is received from third parties
without an obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Company).

 

1.19 Subscriber understands that the Securities being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities. The
Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable

 

1.20 The Subscriber understands that Rule 144 promulgated under the Act (“Rule
144”) requires, among other conditions, a minimum holding period of six-months
prior to the resale of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Act. The Subscriber
understands and hereby acknowledges that the Company is under no obligation to
register the Securities under the Act or any state securities or “blue sky” laws
or to assist the Subscriber in obtaining an exemption from various registration
requirements, other than as set forth herein.

 

1.21 The Subscriber agrees to hold the Company and its directors, officers,
employees, controlling persons and agents (including the Placement Agent and its
managers, members, officers, directors, employees, counsel, controlling persons
and agents) and their respective heirs, representatives, successors and assigns
harmless from and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of (i) any misrepresentation made by the Subscriber
contained in this Agreement (including Article VII hereunder) or breach of any
warranty by the Subscriber in this Agreement or in any Exhibits or Schedules
attached hereto; (ii) any untrue statement of a material fact made by the
Subscriber and contained herein; or (iii) after any applicable notice and/or
cure periods, any breach or default in performance by the Subscriber of any
covenant or undertaking to be performed by the Subscriber hereunder, or any
other Offering Materials entered into by the Company and Subscriber relating
hereto. Notwithstanding the foregoing, in no event shall the liability of the
Subscriber hereunder be greater than the aggregate subscription amount paid for
the Securities as set forth on the signature page hereto.

 



6

 

 

 

1.22 If the Subscriber is purchasing the Securities in a fiduciary capacity for
another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Agreement and all other subscription documents,
and such other person fulfills all the requirements for purchase of the
Securities as such requirements are set forth herein, concurs in the purchase of
the Securities and agrees to be bound by the obligations, representations,
warranties and covenants contained herein. Upon request of the Company, the
Subscriber will provide true, complete and current copies of all relevant
documents creating the Subscriber, authorizing its investment in the Company
and/or evidencing the satisfaction of the foregoing.

 

II.REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1      Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. Each of the Company’s subsidiaries (the “Subsidiaries”) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite corporate power and
authority to own and use its properties and assets and to conduct its business
as currently conducted. Neither the Company, nor any of its Subsidiaries is in
violation of any of the provisions of their respective articles of
incorporation, by-laws or other organizational or charter documents, including,
but not limited to the Charter Documents (as defined below). Each of the Company
and its Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Offering Materials (as defined below) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 



7

 

 

 

2.2      Capitalization and Voting Rights. As of January 2, 2014, the Company is
authorized to issue 300,000,000 shares of common stock, of which, 10,374,062
shares were issued and outstanding, and 10,000,000 shares of “blank check”
preferred stock authorized, of which 16,000 have been designated as Series A
Convertible Preferred Stock of which none are issued and outstanding, 12,000
have been designated as Series B Convertible Preferred Stock of which none are
issued and outstanding. All issued and outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable. Except as set
forth in the Memorandum or in the SEC Reports (as defined below), (i) there are
no outstanding securities of the Company or any of its Subsidiaries which
contain any preemptive, redemption or similar provisions, nor is any holder of
securities of the Company or any Subsidiary entitled to preemptive or similar
rights arising out of any agreement or understanding with the Company or any
Subsidiary by virtue of any of the Offering Materials, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (ii) neither the Company nor any Subsidiary
has any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (iii) there are no outstanding options, warrants,
agreements, convertible securities, preemptive rights or other rights to
subscribe for or to purchase or acquire, any shares of capital stock of the
Company or any Subsidiary or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue any shares of capital stock of the Company or any Subsidiary, or
securities or rights convertible or exchangeable into shares of capital stock of
the Company or any Subsidiary. Except as set forth in SEC Reports and as
otherwise required by law, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Company’s
Charter Documents (as defined below) or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound. All of the issued and outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable and the shares of
capital stock of the Subsidiaries are owned by the Company, free and clear of
any mortgages, pledges, liens, claims, charges, encumbrances or other
restrictions (collectively, “Encumbrances”). All of such outstanding capital
stock has been issued in compliance with applicable federal and state securities
laws. The issuance and sale of the Underlying Shares, as contemplated hereby,
will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Subscribers) and will not result
in the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security. The Company does not have outstanding stockholder purchase
rights or “poison pill” or any similar arrangement in effect giving any person
the right to purchase any equity interest in the Company upon the occurrence of
certain events.

 

2.3      Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to the Offering Materials, and to perform
fully its obligations hereunder and thereunder. All corporate action on the part
of the Company, its directors and stockholders necessary for the (a)
authorization execution, delivery and performance of this Agreement and the
Offering Materials by the Company; and (b) authorization, sale, issuance and
delivery of the Securities and upon issuance, the Underlying Shares contemplated
hereby and the performance of the Company’s obligations under this Agreement and
the Offering Materials has been taken. This Agreement and the Offering Materials
have been duly executed and delivered by the Company and each constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Offering Materials, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Offering Materials. The Conversion Shares, when
issued in accordance with the terms of the Certificate of Designation, will be
validly issued, fully paid and nonassessable, free and clear of all Encumbrances
imposed by the Company other than restrictions on transfer provided for in the
Offering Materials. The Warrant Shares, when issued in accordance with the terms
of the Warrants, will be validly issued, fully paid and nonassessable, free and
clear of all Encumbrances imposed by the Company other than restrictions on
transfer provided for in the Offering Materials. The Company has reserved a
sufficient number of shares of Common Stock for issuance upon the exercise of
the Warrants, free and clear of all Encumbrances, except for restrictions on
transfer set forth in the Offering Materials or imposed by applicable securities
laws. Except as set forth on Schedule 2.3 hereto, the issuance and sale of the
Securities (including the Warrant Shares) contemplated hereby will not give rise
to any preemptive rights or rights of first refusal on behalf of any person.

 



8

 

 

 

2.4      No Conflict; Governmental Consents.

 

(a)                The execution and delivery by the Company of this Agreement
and the Offering Materials, the issuance and sale of the Securities (including,
when issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

(b)               No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Offering Materials or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the
Underlying Shares, except as has been previously obtained.

 



9

 

 

 

(c)                Except as set forth on Schedule 2.4 hereto, no consent,
approval, authorization or other order of any governmental authority or any
other person is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Offering Materials or in connection with the authorization, issue and sale
of the Securities and, upon issuance, the Underlying Shares, except such
post-sale filings as may be required to be made with the SEC, FINRA and with any
state or foreign blue sky or securities regulatory authority, all of which shall
be made when required.

 

2.5      Consents of Third Parties. No vote, approval or consent of any holder
of capital stock of the Company or any other third parties is required or
necessary to be obtained by the Company in connection with the authorization,
execution, deliver and performance of this Agreement and the other Offering
Materials or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Warrant Shares, except as previously
obtained, each of which is in full force and effect.

 

2.6      SEC Reports; Financial Statements. Except for the Company’s Quarterly
Report on Form 10-Q for the period ended June 30, 2013, the Company has filed
all reports required to be filed by it under the Securities Act and Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, for the twenty-four months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials being collectively referred to herein as the "SEC Reports"
and, together with the Schedules to this Agreement (if any), the "Disclosure
Materials") on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.7      Licenses. Except as otherwise set forth in the SEC Reports, the Company
and its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

 



10

 

 

 

2.8      Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit

 

2.9      Litigation. Except as set forth in the SEC Reports, the Company knows
of no pending or threatened legal or governmental proceedings against the
Company or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Offering Materials or the right of the Company to
enter into this Agreement and the other Offering Materials, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. Except as set
forth in the SEC Reports, there is no action, suit, proceeding or investigation
by the Company or any Subsidiary currently pending in any court or before any
arbitrator or that the Company or any Subsidiary intends to initiate. Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or since
the Form 10-K has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company.

 

2.10  Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

2.11  Brokers. Except for the Placement Agent and as set forth on Schedule 2.11,
neither the Company nor any of the Company's officers, directors, employees or
stockholders has employed or engaged any broker or finder in connection with the
transactions contemplated by this Agreement and no fee or other compensation is
or will be due and owing to any broker, finder, underwriter, placement agent or
similar person in connection with the transactions contemplated by this
Agreement. The Company is not party to any agreement, arrangement or
understanding whereby any person has an exclusive right to raise funds and/or
place or purchase any debt or equity securities for or on behalf of the Company.

 



11

 

 

 

2.12  Intellectual Property; Employees.

 

(a)                The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others as described in the SEC Reports
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Except as disclosed in the
Memorandum and the SEC Reports, there are no material outstanding options,
licenses or agreements of any kind relating to the Intellectual Property Rights,
nor is the Company bound by or a party to any material options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products. The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any Intellectual Property Rights of any other person
or entity. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect

 

(b)               Except as disclosed in the SEC Reports, the Company is not
aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.

 

(c)                Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated.

 

(d)               To the Company’s knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business conducted by
the Company; and to the Company’s knowledge the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation. The
Company has not received any written notice alleging that any such violation has
occurred. Except as described in the Memorandum, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

 

2.13  Title to Properties and Assets; Liens, Etc. Except as described in the SEC
Reports, the Company has good and marketable title to its properties and assets,
including the properties and assets reflected in the most recent balance sheet
included in the Company’s financial statements, and good title to its leasehold
estates, in each case subject to no Encumbrances, other than (a) those resulting
from taxes which have not yet become delinquent; and (b) Encumbrances which do
not materially detract from the value of the property subject thereto or
materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are material.
The Company is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 



12

 

 

 

2.14  Obligations to Related Parties. Except as described in the SEC Reports,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as disclosed in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

2.15  Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company's financial statements
pursuant to generally accepted accounting principles or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

2.16  Compliance. The Company is in compliance with all effective requirements
of the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.

 



13

 

 

 

2.17  No General Solicitation. None of the Company, its Subsidiaries, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

2.18  No Integrated Offering. Except as disclosed in the Memorandum and SEC
Reports, and assuming the accuracy of the Subscriber representations and
warranties set forth in Article I hereunder, none of the Company, its
Subsidiaries, any of their affiliates, and any person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company are listed or designated. Except as disclosed in the Memorandum and SEC
Reports, none of the Company, its Subsidiaries, their affiliates and any person
acting on their behalf, have taken any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the offering of the Securities to be
integrated with other offerings.

 

2.19  Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Subscriber' ownership of the Securities.

 

2.20  Taxes. Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects,
except for such failures to file which could not reasonably be expected to have
a Material Adverse Effect. The Company and each subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party. The Company and each subsidiary has properly
accrued all taxes required to be accrued and/or paid, except where the failure
to accrue would not have a Material Adverse Effect. To the knowledge of the
Company, the tax returns of the Company and its subsidiaries are not currently
being audited by any state, local or federal authorities. Neither the Company
nor any subsidiary has waived any statute of limitations with respect to taxes
or agreed to any extension of time with respect to any tax assessment or
deficiency. The Company has set aside on its books adequate provision for the
payment of any unpaid taxes.

 

2.21  Registration Rights. Other than the Subscribers to this Offering and
except as set forth on Schedule 2.21, no person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.

 



14

 

 

 

2.22  Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except for the Company’s Common
Stock listing being moved from the OTCBB to the OTCQB on July 23, 2012, the
Company has not, in the 12 months preceding the date hereof, received notice
from any trading market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such trading market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

2.23  Material Contracts. The SEC Reports contain all material contracts,
agreements, commitments, arrangements, leases, policies or other instruments to
which either the Company or any of its subsidiaries is a party or by which it is
bound, which are required to be filed pursuant to the Securities Act or the
Exchange Act (the “Material Contracts”). Except as otherwise described in the
SEC Reports, the Material Contracts are valid and in full force and effect as to
the Company and any of the Subsidiaries, and, to the Company’s knowledge, to the
other parties thereto. Except as otherwise disclosed in the Memorandum or the
SEC Reports, neither the Company nor any Subsidiary is in violation of, or
default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), the
Material Contracts, except to the extent that such violations or defaults,
individually or in the aggregate, could not reasonably be expected to (a) affect
the validity of this Agreement or the other Offering Materials, (b) have a
Material Adverse Effect, or (c) impair the ability of the Company or any
Subsidiary to perform fully on a timely basis any material obligation which the
Company or any Subsidiary has or will have under this Agreement or any other
Offering Materials. To the Company’s knowledge, none of the other parties to any
Material Contract are in violation of or default under any Material Contract in
any material respect. Neither the Company nor any Subsidiary has received any
notice of cancellation or any written communication threatening cancellation of
any Material Contract by any other party thereto.

 

2.24  Contributions. Neither the Company nor any Subsidiary has directly or
indirectly, (i) made any unlawful contribution to any candidate for public
office, or failed to disclose fully where required by law any contribution in
violation of law, or (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties, other than payments required or permitted by the laws of the United
States or any jurisdiction thereof.

 

2.25  Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Offering Materials, the Company confirms
that neither it nor any other person acting on its behalf has provided the
Subscriber or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Subscriber will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Subscriber regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole together the SEC Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading.

 



15

 

 

 

2.26  Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.

 

2.27  DTC Status. The Company’s transfer agent (the “Transfer Agent”) is a
partial member participant of the Depository Trust Company Automated Securities
Transfer Program. The Company's Common Stock is currently eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.

 

2.28  OFAC. Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee, affiliate or person acting on its behalf, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myranmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions.

 

2.29  Bad Actor Disqualification

 

(a)       No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act ("Regulation
D Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Placement Agent and the Subscriber a copy of any disclosures
provided thereunder.

 



16

 

 

 

(b)      Other Covered Persons. The Company is not aware of any person that (i)
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the sale of the Securities and (ii) who is
subject to a Disqualification Event.  

 

(c)       Notice of Disqualification Events. The Company will notify the
Placement Agent in writing of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person, prior to
any Closing of this Offering.

 

 

III.TERMS OF SUBSCRIPTION

 

3.1      The Securities will be offered for sale until the earlier of (i) the
date upon which subscriptions for the Maximum Offering offered hereunder have
been accepted, or (ii) February 14, 2014, unless extended by the Company and the
Placement for an additional thirty (30) day period without prior notice to the
Investors, unless terminated at an earlier time by mutual agreement between the
Company and the Placement Agent (the “Termination Date”). The Offering is being
conducted on a “best efforts all-or-none” basis for the Minimum Offering and a
“best efforts” basis for the Maximum Offering.

 

3.2      The Company may hold an initial closing (“Initial Closing”) at any time
after the receipt of accepted subscriptions for the Minimum Offering. After the
Initial Closing, subsequent closings with respect to additional Securities may
take place at any time prior to the Termination Date as determined by the
Company, with respect to subscriptions accepted prior to the Termination Date
(each such closing, together with the Initial Closing, being referred to as a
“Closing”). The last Closing of the Offering, occurring on or prior to the
Termination Date, shall be referred to as the “Final Closing”. Any subscription
documents or funds received after the Final Closing will be returned, without
interest or deduction. In the event that the any Closing does not occur prior to
the Termination Date, all amounts paid by the Subscriber shall be returned to
the Subscriber, without interest or deduction. The Subscriber may revoke its
subscription and obtain a return of the subscription amount paid to the Escrow
Account at any time before the date of the Initial Closing by providing written
notice to the Placement Agent, the Company and the Escrow Agent as provided in
Section 6.1 below. Upon receipt of a revocation notice from the Subscriber prior
to the date of the Initial Closing, all amounts paid by the Subscriber shall be
returned to the Subscriber, without interest or deduction. The Subscriber may
not revoke this subscription or obtain a return of the subscription amount paid
to the Escrow Agent on or after the date of the Initial Closing. Any
subscription received after the Initial Closing but prior to the Termination
Date shall be irrevocable.

 

3.3      The minimum purchase that may be made by any prospective investor shall
be $50,000. Subscriptions for investment below the minimum investment may be
accepted at the discretion of the Placement Agent and the Company. The Company
and the Placement Agent reserve the right to reject any subscription made
hereby, in whole or in part, in their sole discretion. The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Securities to
each Subscriber is a separate sale. The Placement Agent and the Company may
agree to increase the Maximum Offering amount up to $15,000,000 without prior
notice to the Subscribers.

 



17

 



 

3.4      All funds shall be deposited in the account identified in Section 1.1
hereof.

 

3.5      Certificates representing the Preferred Stock and the Warrants
purchased by the Subscriber pursuant to this Agreement will be prepared for
delivery to the Subscriber as soon as practicable following the Closing (but in
no event later than seven (7) days after a Closing) at which such purchase takes
place. The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Securities purchased by the Subscriber pursuant to
this Agreement directly to the Subscriber’s residential or business or brokerage
house address indicated on the signature page hereto.

 

3.6      The Company’s agreement with each Subscriber is a separate agreement
and the sale of Securities to each Subscriber is a separate sale.

 

IV.CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

4.1      The Subscriber’s obligation to purchase the Securities at the Closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a)        Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 2 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. All
covenants, agreements and conditions contained in this Agreement to be performed
by the Company on or prior to the date of such Closing shall have been performed
or complied with in all material respects.

 

(b)       No Legal Order Pending. There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)        No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)       Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Offering Materials, all of which
shall be in full force and effect.

 



18

 

 

 

(e) Adverse Changes. As of the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect.

 

(f) No Suspensions of Trading in Common Stock; Listing. Except as disclosed in
Section 2.22 of this Agreement, trading in the Common Stock shall not have been
suspended by the SEC or any trading market (except for any suspensions of
trading of not more than one trading day solely to permit dissemination of
material information regarding the Company) at any time since the date of
execution of this Agreement, and the Common Stock shall have been at all times
since such date listed or quoted for trading on the Company’s principal trading
market.

 

(g) Blue Sky. The Company shall have completed qualification for the Securities
under applicable Blue Sky laws.

 

(h) Legal Opinion. The Company’s corporate counsel shall have delivered a legal
opinion addressed to Placement Agent in a form reasonably acceptable to the
Placement Agent.

 

(i) Disclosure Schedules. The Company shall have delivered to the Subscriber a
copy of its Disclosure Schedules qualifying any of the representations and
warranties contained in Section 2.

 

V.COVENANTS OF THE COMPANY

 

5.1      Listing of Securities. The Company agrees, (i) if the Company applies
to have the Common Stock traded on any other trading market, it will include in
such application the Underlying Shares, and will take such other action as is
necessary or desirable to cause the Underlying Shares to be listed on such other
trading market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a trading market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.

 

5.2      Reservation of Shares. The Company shall at all times while the
Preferred Stock and the Warrants are outstanding maintain a reserve from its
duly authorized shares of Common Stock of a number of shares of Common Stock
sufficient to allow for the issuance of the Underlying Shares.

 

5.3      Replacement of Securities. If any certificate or instrument evidencing
any Securities or the Underlying Shares is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 



19

 

 

 

5.4      Furnishing of Information. Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 

5.5      Securities Laws; Publicity. The Company shall, by 8:30 a.m. (New York
City time) on the fourth Trading Day immediately following a Closing hereunder,
issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the Offering Materials as
exhibits thereto. The Company shall not publicly disclose the name of
Subscriber, or include the name of any Subscriber in any filing with the
Commission or any regulatory agency or trading market, without the prior written
consent of Subscriber, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Offering Materials (including
signature pages thereto) with the SEC and (b) to the extent such disclosure is
required by law, in which case the Company shall provide the Subscriber with
prior notice of such disclosure permitted under this clause (b).

 

5.6      Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of the Subscriber. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Subscriber at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Subscriber.

 

5.7      Equal Treatment of Subscribers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Offering Materials unless the same consideration is also offered to all of the
parties to the Offering Materials.

 



20

 

 

 

5.8     Indemnification. 

 

(a)        The Company agrees to indemnify and hold harmless the Subscriber, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of (i) any misrepresentation or breach of warranty
by the Company or, after any applicable notice and/or cure periods,
nonfulfillment of any covenant or agreement to be performed or complied with by
the Company under this Agreement, the Offering Materials and/or (ii) any untrue
or alleged untrue statement of a material fact contained in a Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus (as defined below) or supplement thereto, in light of the
circumstances under which they were made) not misleading; and will promptly
reimburse the Indemnified Parties for all expenses (including reasonable fees
and expenses of legal counsel) as incurred in connection with the investigation
of, preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any of the foregoing, or any action or proceeding
arising therefrom (collectively, “Proceedings”), whether or not such Indemnified
Party is a formal party to any such Proceeding.

 

(b)       If for any reason (other than a final non-appealable judgment finding
any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company but also the relative fault by the Company and
the Indemnified Party, as well as any relevant equitable considerations.

 

5.9 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Offering Materials, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Subscriber shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Subscriber shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

5.10 Use of Proceeds. Except as set forth in the Memorandum, the Company shall
use the net proceeds from the sale of the Securities hereunder for the
acquisition of Intellectual Capital Management, Inc., d/b/a SMS Masterminds
(“SMS Masterminds”), the expansion of SMS Masterminds licensee and merchant
network, technology development and integration between the Company & SMS
Masterminds, new product development, launch and marketing, as well as for
customer account acquisition, brand marketing, other operating expenses, and
working capital and shall not use such proceeds for: (a) the satisfaction of any
portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices) or (b) the
redemption of any Common Stock or Common Stock equivalents.

 

VI REGISTRATION RIGHTS

 

6.1 Definitions. As used in this Section, the following terms shall have the
following meanings:

 



21

 



 

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, as soon as commercially practicable following
the filing of the Initial Registration Statement, and with respect to any
additional Registration Statements which may be required pursuant to Section
5.3(c), as soon as commercially practicable following the date on which an
additional Registration Statement is required to be filed hereunder.

 

“Effectiveness Period” means the period from the Effectiveness Date of a
Registration Statement through the date that all Registrable Securities covered
by such Registration Statement have been sold, or may be sold without volume
restrictions pursuant to Rule 144, as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Holders.

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Legal Counsel” means one (1) counsel as designated by a majority of the holders
of the Underlying Shares.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means (a) all of the Conversion Shares (assuming on the
date of determination the Preferred Stock is exercised in full without regard to
any exercise limitations therein), (b) all of the Warrant Shares (assuming on
the date of determination the Warrants are exercised in full without regard to
any exercise limitations therein), (c) any shares of Common Stock issuable upon
exercise and/or conversion of any warrants issued to the Placement Agent
(assuming on the date of determination the Warrants are exercised in full
without regard to any exercise limitations therein) (d) any additional shares of
Common Stock issuable in connection with any anti-dilution provisions in the
Warrants (without giving effect to any limitations on exercise set forth in the
Warrants) and (e) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that the Company shall not be required to
maintain the effectiveness, or file another Registration Statement hereunder
with respect to any Registrable Securities that are (i) not subject to the
current public information requirement under Rule 144 and that are eligible for
resale without volume or manner-of-sale restrictions without current public
information pursuant to Rule 144 promulgated by the Commission or (ii) not
required to be registered in reliance upon the exemption in Section 4(1) under
the Securities Act, in either case pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the affected Subscribers.

 



22

 

 

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 5.2(a) and any additional registration statements
contemplated by Section 5.3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

6.2 Piggy Back Registration.

 

(a)                At any time the Registrable Securities are owned by a
Subscriber and there is not an effective registration statement covering all of
the Registrable Securities, and if the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the Act, of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Act) or their
then equivalents, relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable in connection with the Company’s stock option or other employee benefit
plans, then the Company shall deliver to each Subscriber a written notice of
such determination and, if within fifteen (15) days after the date of the
delivery of such notice, any such Subscriber shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Subscriber requests to be registered; provided,
however, that Registrable Securities will not be included if the underwriter(s)
associated with the offering which is the subject of the registration statement
believes, in good faith, that the inclusion of such Registrable Securities will
have an adverse effect on the sale of the securities for which such registration
statement was filed, and further provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this Section 6.2
that are eligible for resale pursuant to Rule 144 promulgated by the SEC
pursuant to the Act or that are the subject of a then effective registration
statement. If any SEC Guidance sets forth a limitation on the number of
securities permitted to be registered on a particular registration statement
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC for the registration of all or a greater portion of Registrable Securities),
unless otherwise directed in writing by a Subscriber as to its Registrable
Securities, the number of Registrable Securities to be registered on such
registration statement will be reduced on a pro rata basis with such other
securities being registered on the applicable registration after as full an
allocation as possible has been afforded for the securities for which the
registration statement has been filed.

 



23

 

 

 

(b)               Reserved.

 

(c)                Subject to the terms and conditions of this Agreement,
Subscribers shall have the right to select Legal Counsel to review and oversee,
solely on its behalf, any Registration Statement pursuant to this Agreement, if
such Registration Statement is filed. The Company shall also reimburse Legal
Counsel for its documented fees and disbursements in connection with
registration, filing or qualification pursuant to this Agreement which amount
shall be limited to $7,500.

 

6.3 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a)                Not less than five (5) Trading days prior to the filing of
each Registration Statement and not less than one (1) Trading day prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to Legal Counsel copies of
the Registration Statement proposed to be filed, which documents (other than
those incorporated or deemed to be incorporated by reference) will be subject to
the review of Legal Counsel; and (ii) cause its officers and directors, counsel
and independent registered public accountants to respond to such inquiries as
shall be necessary, in the reasonable opinion of Legal Counsel, to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Subscribers of a majority of the Registrable
Securities or Legal Counsel shall reasonably object in good faith, provided
that, the Company is notified of such objection in writing no later than three
(3) Trading days after Legal Counsel has been so furnished a copy of a
Registration Statement or one (1) Trading day after Legal Counsel has been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Subscriber agrees to furnish to the Company a completed questionnaire in
the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) on a date that is not less than two (2) Trading days prior to
the Filing Date or by the end of the fourth (4th) Trading day following the date
on which such Subscriber receives draft materials in accordance with this
Section.

 

(b)               (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities, (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424, (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and provide as promptly as reasonably
possible to the Subscriber’s true and complete copies of all correspondence from
and to the Commission relating to a Registration Statement (provided that, the
Company may excise any information contained therein which would constitute
material non-public information as to any Subscriber which has not executed a
confidentiality agreement with the Company), and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Subscribers thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 



24

 

 

 

(c)                Notify the Subscribers of Registrable Securities to be sold
(which notice shall, pursuant to clauses (iii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than one trading day prior to such filing)
and (if requested by any such Person) confirm such notice in writing no later
than one Trading day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed, (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement, and (C) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to each Subscriber until such information otherwise becomes
public, unless disclosure by a Subscriber is required by law; provided, further,
that notwithstanding each Subscriber’s agreement to keep such information
confidential, each such Subscriber makes no acknowledgement that any such
information is material, non-public information.

 



25

 

 

 

(d)               Use its commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order stopping or suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(e)                Furnish to Legal Counsel, without charge, at least one
conformed copy of each such Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference to the extent requested by such
person, and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that any such item which is
available on the EDGAR system need not be furnished in physical form.

 

(f)                Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Subscribers in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
3(c).

 

(g)               The Company, in conjunction with the Placement Agent, shall
effect a filing with respect to the public offering contemplated by the
Registration Statement (an “Issuer Filing”) with the Financial Industry
Regulatory Authority, Inc. (“FINRA”) Corporate Financing Department pursuant to
FINRA Rule 5110 within one Trading Day of the date that the Registration
Statement is first filed with the Commission and pay the filing fee required by
such Issuer Filing. The Company, in conjunction with the Placement Agent, shall
use commercially reasonable efforts to pursue the Issuer Filing until the FINRA
issues a letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement. A copy of the Issuer Filing and all
related correspondence with respect thereto shall be provided to the Placement
Agent.

 

(h)               Prior to any resale of Registrable Securities by a Subscriber,
use its commercially reasonable efforts to register or qualify or cooperate with
the selling Subscribers in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Subscriber under the securities or Blue Sky laws of such
jurisdictions within the United States as any Subscriber reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 



26

 

 

 

(i)                 If requested by a Subscriber, cooperate with such
Subscribers to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
an effective Registration Statement, which certificates shall be free, to the
extent permitted by the Subscription Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Subscriber may request.

 

(j)                 The Company will, as promptly as reasonably possible under
the circumstances taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its stockholders of the premature
disclosure of such event, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Subscribers in accordance with clauses (iii) through (vi)
of Section 6.3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Subscribers shall suspend
use of such Prospectus. The Company will use its best efforts to ensure that the
use of the Prospectus may be resumed as promptly as is practicable.

 

(k)               Comply with all applicable rules and regulations of the
Commission.

 

(l)                 The Company may require each selling Subscriber to furnish
to the Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Subscriber and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over the
shares. During any periods that the Company is unable to meet its obligations
hereunder with respect to the registration of the Registrable Securities solely
because any Subscriber fails to furnish such information within three Trading
days of the Company’s request, any liquidated damages that are accruing at such
time as to such Subscriber only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Subscriber
only, until such information is delivered to the Company.

 

6.4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with Section by the Company shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
In no event shall the Company be responsible for any broker or similar
commissions of any Subscriber or, except to the extent provided for in the
Offering Materials, any legal fees or other costs of the Subscribers.

 



27

 

  

VII.MISCELLANEOUS

  

7.1      Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

 

if to the Company, to it at:

 

The Spendsmart Payments Company

2680 Berkshire Pkwy, Suite 130

Des Moines, IA 50325

Attn: William Hernandez, President

 

With a copy to (which shall not constitute notice):

 

Ruskin Moscou Faltischek, P.C.

East Tower, 15th Floor

1425 RXR Plaza

Uniondale, NY 11556-1425

Attn: Seth I. Rubin, Esq.

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006
Attn: Marc J. Ross, Esq.

 

if to the Escrow Agent, to it at:

 

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Attn: SSPC Escrow Agent

 

7.2      Notices shall be deemed to have been given or delivered on the date of
receipt. Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 



28

 

  

7.3      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Offering Materials.

 

7.4      The Offering Materials, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. The Placement
Agent shall be deemed a third party beneficiary of the representation and
warrants and covenants made by the Company and the Subscribers in the Offering
Documents.

 

7.5      Upon the execution and delivery of this Agreement by the Subscriber and
the Company, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Securities as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscriber and to reject any subscription, in whole or in part,
provided the Company returns to Subscriber any funds paid by Subscriber with
respect to such rejected subscription or portion thereof, without interest or
deduction.

 

7.6      All questions concerning the construction, validity, enforcement and
interpretation of the Offering Materials shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Offering Materials
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Offering Materials), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

7.7      In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 



29

 

 

 

7.8      The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

7.9      The representations, warranties, covenants and agreements contained in
this Agreement, shall survive the Closing of the transactions contemplated by
this Agreement and the delivery of the Securities for the applicable statute of
limitations.

 

7.10  It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

7.11  The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

7.12  This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

7.13  Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement.

 

7.14  In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in this Agreement and hereby
agrees to waive in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



30

 

 

DOLLAR SUBSCRIPTION __________ / $3.00 = ______________ NUMBER OF SHARES OF
PREFERRED STOCK

 

 



      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)             Entity Name (if applicable)  
Entity Name (if applicable                   Address   Address             City,
State and Zip Code   City, State and Zip Code             Telephone-Business  
Telephone-Business             Telephone-Residence   Telephone-Residence        
    Facsimile-Business   Facsimile-Business             Facsimile-Residence  
Facsimile-Residence             Tax ID # or Social Security #   Tax ID # or
Social Security #             E-Mail Address   E-Mail Address             Name
in which securities should be issued:    

 

 

Dated: ____________________ , 2014

 

This Subscription Agreement is agreed to and accepted as of ________________,
2014.

 



  THE SPENDSMART PAYMENTS COMPANY         By:     Name:     Title:  

 



31

 

  
CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities (and, upon issuance, the Underlying Shares), and certify further that
the Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__

 



      (Signature)

 



32

